Exhibit 10.22

 

SEPARATION AGREEMENT AND MUTUAL RELEASE

 

This Settlement Agreement and Mutual Release (“Agreement”) is made by and
between NetRatings, Inc. (the “Company”) and George Durney (“Employee”).

 

WHEREAS, Employee was employed by the Company;

 

WHEREAS, in exchange for the severance and other benefits provided for herein,
Employee has agreed to the terms and conditions of this Agreement and to release
the Company from any and all claims arising from or related to the employment
relationship;

 

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (collectively referred to as the “Parties”) hereby agree as
follows:

 

1.                                       Termination. Employee’s employment with
the Company is terminated effective as of January 1, 2006 (the “Effective Date”)

 

2.                                       Company Payments and Benefits.

 

(a)                                  Upon the Effective Date, the Company will
pay (or will have already paid) to Employee all salary, wages, bonuses, accrued
vacation, commissions and expenses incurred on behalf of the Company and any and
all other benefits due to Employee through the Effective Date. Employee
acknowledges and represents that the Company has paid all salary, wages,
bonuses, accrued vacation, commissions and any and all other benefits due to the
Employee as of the Effective Date. Notwithstanding the foregoing, the parties
agree and acknowledge that (i) the commissions owed to Employee for the fourth
quarter of 2005 and (ii) the reimbursement of expenses incurred by Employee
during December 2005 shall be paid by Company by January 31, 2006.

 

(b)                                 In consideration of the mutual promises and
agreements described herein, the Company will provide the following to Employee:
(i) the Company shall make a lump sum payment to Employee in the amount of
$87,550.00 (which is equal to six months of base salary), less applicable taxes
and withholding amounts, within five business days after the revocation period
indicated in paragraph 5 of this Agreement has expired;  (ii) The Company shall
make a lump sum payment to Employee in the amount of $47,277.00  (90% of the
bonus target) less applicable taxes and withholding amounts on the same day that
the bonus payments are made to the Company’s employees; (iii) in the event that
the company achieves profitability for the fourth quarter of 2005, calculated on
an EBITDA basis and evidenced by the publication of the Company’s financial
results press release previously approved by the Company’s Audit Committee,
Employee will receive a net issuance of one-third of the restricted shares
granted to Employee in the 2005  at the same time as the US-based executives
receive their net issuance of restricted shares; (iv) following the expiration
of the revocation period indicated in paragraph 5 of this Agreement and
continuing until 90 days after the Effective Date, Employee shall be entitled to
exercise any and all stock options that would have vested between the Effective
Date and June 30, 2006; (v) following the expiration of the revocation period
indicated in paragraph 5 of this Agreement, the Company shall pay for healthcare
coverage for Employee and his immediate family pursuant to COBRA through
June 30, 2006;  and (vi) following the expiration of the revocation period
indicated in paragraph 5 of this Agreement, Employee shall be entitled to retain
the laptop computer used by Employee following the transfer to the Company of
all Company materials. From and after the Effective Date, Employee will not be
entitled to accrual of any employee benefits, including but not limited to,
vacation benefits or bonuses, and Employee will not participate in any executive
incentive compensation or bonus plan, or any other officer or employee
compensation program.

 

--------------------------------------------------------------------------------


 

3.                                       Confidential Information and
Noncompetition. Employee agrees and acknowledges that Sections 1, 2, 3 and 4 of
the Employee Nondisclosure, Noncompetition and Invention Assignment Agreement,
dated April 19, 1999 (the “Nondisclosure Agreement”), are binding on Employee,
and Employee shall comply with all of the terms of Sections 1, 2, 3 and 4 of the
Nondisclosure Agreement. Employee represents to the Company that Employee has
returned to the Company all of the Company property and confidential and
proprietary information in his possession as of the Effective Date.

 

4.                                       Release of Claims. Employee agrees that
the foregoing consideration represents settlement in full of all outstanding
obligations owed to Employee by the Company. Employee and the Company, on behalf
of themselves, and their respective heirs, family members, executors, officers,
directors, employees, investors, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations, and assigns,
hereby fully and forever release each other and their respective heirs, family
members, executors, officers, directors, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, agents, and assigns, from, and agree not to sue concerning, any
claim, duty, obligation or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that any of them
may possess arising from any omissions, acts or facts that have occurred up
until and including the Separation Date including, without limitation,

 

(a)                                  any and all claims relating to or arising
from Employee’s employment relationship with the Company and the termination of
that relationship;

 

(b)                                 any and all claims relating to, or arising
from, Employee’s right to receive, exercise or purchase, or actual receipt,
exercise or purchase of, equity in the Company, including, without limitation
any claims for fraud, misrepresentation, breach of fiduciary duty, breach of
duty under applicable state corporate law, and securities fraud under any state
or federal law;

 

(c)                                  any and all claims for wrongful discharge
of employment; termination in violation of public policy; discrimination; breach
of contract, both express and implied; breach of a covenant of good faith and
fair dealing, both express and implied; promissory estoppel; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion;

 

(d)                                 any and all claims for violation of any
federal, state or municipal statute, including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, The Worker Adjustment and Retraining Notification Act, Older Workers
Benefit Protection Act; the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq., the New York Human
Rights Law, as amended, Rev. Code of Wash. Ch. 49.60.010 et seq.;

 

(e)                                  any and all claims for violation of the
federal, or any state, constitution;

 

(f)                                    any and all claims arising out of any
other laws and regulations relating to employment or employment discrimination; 
and

 

(g)                                 any and all claims for attorneys’ fees and
costs.

 

--------------------------------------------------------------------------------


 

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement. Employee acknowledges and agrees that any breach of this
paragraph shall constitute a material breach of the Agreement and in the case of
a breach by Employee, shall entitle the Company immediately to recover the
monetary consideration discussed in paragraph 2 above. Employee shall also be
responsible to the Company for all costs, attorneys’ fees and any and all
damages incurred by the Company (a) enforcing the obligation, including the
bringing of any suit to recover the monetary consideration, and (b) defending
against a claim or suit brought or pursued by Employee in violation of this
provision.

 

5.                                       Acknowledgment of Waiver of Claims
under ADEA. Employee acknowledges that he is waiving and releasing any rights he
may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this waiver and release is knowing and voluntary. Employee and the Company
agree that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Separation Date of this Agreement. Employee
acknowledges that the consideration given for this waiver and release Agreement
is in addition to anything of value to which Employee was already entitled.
Employee further acknowledges that s/he has been advised by this writing that
(a) he should consult with an attorney prior to executing this Agreement; (b) he
has forty-five (45) days within which to consider this Agreement; (c) he has
seven (7) days following the execution of this Agreement by the parties to
revoke the Agreement; and (d) this Agreement shall not be effective until the
revocation period has expired. Any revocation should be in writing and delivered
to the Company’s General Counsel at NetRatings, 120 West 45th Street, 35th
Floor, New York NY 10036, by close of business on the seventh day from the date
that Employee signs this Agreement.

 

6.                                       Civil Code Section 1542. The Parties
represent that they are not aware of any claim by either of them other than the
claims that are released by this Agreement. Employee and the Company acknowledge
that they have been advised by legal counsel and are familiar with the
provisions of California Civil Code Section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee and the Company, being aware of said code section, agree to expressly
waive any rights they may have thereunder, as well as under any other statute or
common law principles of similar effect.

 

7.                                       No Pending or Future Lawsuits. Employee
represents that s/he has no lawsuits, claims, or actions pending in his/her
name, or on behalf of any other person or entity, against the Company or any
other person or entity referred to herein. Employee also represents that s/he
does not intend to bring any claims on his/her own behalf or on behalf of any
other person or entity against the Company or any other person or entity
referred to herein.

 

8.                                       No Cooperation. Employee agrees s/he
will not act in any manner that might damage the business of the Company.
Employee agrees that s/he will not counsel or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against the
Company and/or any officer, director, employee, agent, representative,
shareholder or attorney of the Company, unless under a subpoena or other court
order to do so.

 

--------------------------------------------------------------------------------


 

9.                                       Non-Disparagement. Each Party agrees to
refrain from any defamation, libel or slander of the other, or tortuous
interference with the contracts and relationships of the other. All inquiries by
potential future employers of Employee will be directed to the Company’s Human
Resources Department. Upon inquiry, unless otherwise agreed to by the Company
and Employee, the Company shall only state the following:  Employee’s last
position and dates of employment.

 

10.                                 No Admission of Liability. The Parties
understand and acknowledge that this Agreement constitutes a compromise and
settlement of any and all disputed claims. No action taken by the Parties
hereto, or either of them, either previously or in connection with this
Agreement shall be deemed or construed to be (a) an admission of the truth or
falsity of any claims heretofore made or (b) an acknowledgment or admission by
either Party of any fault or liability whatsoever to the other Party or to any
third party.

 

11.                                 Costs. The Parties shall each bear their own
costs, expert fees, attorneys’ fees and other fees incurred in connection with
this Agreement.

 

12.                                 Mediation. Employee and the Company agree
that any dispute or controversy arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach or termination thereof, shall first be submitted to mediation. The
mediation shall be conducted within forty-five (45) days of Employee notifying
the Company of a dispute or controversy regarding this Agreement or Employee’s
employment relationship with the Company. Unless otherwise provided for by law,
the Company and Employee shall each pay half the costs and expenses of the
mediation.

 

13.                                 Arbitration.

 

(a)                                  In the event that mediation pursuant to
Section 12 fails to resolve a dispute or controversy, Employee and the Company
agree that any dispute or controversy arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach, or termination thereof, shall be finally settled by binding
arbitration, unless otherwise required by law, to be held in New York County,
New York before the American Arbitration Association under its National
Rules for the Resolution of Employment Disputes, or by a judge to be mutually
agreed upon. The decision of the arbitrator shall be final, conclusive and
binding on the Parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.

 

(b)                                 The arbitrator(s) shall apply New York law
to the merits of any dispute or claim, without reference to rules of conflicts
of law.

 

(c)                                  Unless otherwise provided for by law, the
Company shall pay the costs and expenses unique to such arbitration.

 

(d)                                 EMPLOYEE HAS READ AND UNDERSTANDS THIS
SECTION DISCUSSING ARBITRATION. EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS
AGREEMENT, EMPLOYEE AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR
IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY,
CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION,
UNLESS OTHERWISE REQUIRED BY LAW, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A
WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL
DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP.

 

14.                                 Authority. The Company represents and
warrants that the undersigned has the authority to act on behalf of the Company
and to bind the Company and all who may claim through it to the terms and

 

--------------------------------------------------------------------------------


 

conditions of this Agreement. Employee represents and warrants that s/he has the
capacity to act on his/her own behalf and on behalf of all who might claim
through her to bind them to the terms and conditions of this Agreement. Each
Party warrants and represents that there are no liens or claims of lien or
assignments in law or equity or otherwise of or against any of the claims or
causes of action released herein.

 

15.                                 No Representations. Each Party represents
that it has had the opportunity to consult with an attorney, and has carefully
read and understands the scope and effect of the provisions of this Agreement.
Neither Party has relied upon any representations or statements made by the
other Party hereto which are not specifically set forth in this Agreement.

 

16.                                 Severability. In the event that any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable or void, this Agreement shall continue in full force
and effect without said provision.

 

17.                                 Entire Agreement. This Agreement, the terms
of the stock option agreement issued to Employee (which terms are amended
hereby), and any confidentiality agreement entered into by and between the
Company and the Employee, represent the entire agreement and understanding
between the Company and Employee concerning Employee’s separation from the
Company, and supersedes and replaces any and all prior agreements and
understandings concerning Employee’s relationship with the Company and his/her
compensation by the Company, including, but not limited to, Retention Agreements
or Change in Control Agreements.

 

18.                                 No Oral Modification. This Agreement
may only be amended in writing signed by Employee and either the Chief Executive
Officer of the Chief Financial Officer of the Company.

 

19.                                 Governing Law. This Agreement shall be
governed by the internal substantive laws but not the choice of law rules of the
State of New York.

 

20.                                 Counterparts. This Agreement may be executed
in counterparts, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.

 

21.                                 Voluntary Execution of Agreement. This
Agreement is executed voluntarily and without any duress or undue influence on
the part or behalf of the Parties hereto, with the full intent of releasing all
claims. The Parties acknowledge that:

 

(a)                                  They have read this Agreement;

 

(b)                                 They have been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
their own choice or that they have voluntarily declined to seek such counsel;

 

(c)                                  They understand the terms and consequences
of this Agreement and of the releases it contains;

 

(d)                                 They are fully aware of the legal and
binding effect of this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

 

NETRATINGS, INC.

 

 

 

 

 

 

Dated:

January 1, 2006

By

/s/ William R. Pulver

 

 

 

 

 

 

 

 

 

Title

Chief Executive Officer

 

 

 

 

 

 

 

 

 

GEORGE DURNEY

 

 

 

 

 

 

Dated:

January 1, 2006

/s/ George Durney

 

 

--------------------------------------------------------------------------------